Justice EDMUNDS
dissenting.
I believe that the General Assembly intended to remove completely a trial court’s subject matter jurisdiction over termination of parental rights (TPR) matters while an appeal in the underlying case involving the juvenile is pending, and that the pertinent statutes reflect that intent. Because the trial court here issued its order terminating respondents’ parental rights in response to a TPR motion that was not filed until after respondent parents filed an appeal of the trial court’s underlying custody order in the case, I would hold the TPR order is void for lack of subject matter jurisdiction and would reverse the Court of Appeals.
“When interpreting a statute, we ascertain the intent of the legislature, first by applying the statute’s language and, if necessary, considering its legislative history and the circumstances of its enactment.” Shaw v. U.S. Airways, Inc., 362 N.C. 457, 460, 665 S.E.2d 449, 451 (2008) (citations omitted). When the statutory language is ambiguous, we consider legislative history and the circumstances surrounding enactment of the statute. See id.
The majority argues that section 7B-1003(b) is unambiguous and its meaning plain, thereby avoiding the need to consider the relevant legislative history. From this plain meaning analysis, the majority creates an expansive notion of jurisdiction by using a dictionary definition of the word “exercise” to adopt a two-tier concept of subject matter jurisdiction in which a trial court may “have” jurisdiction to accept a motion in the cause or a petition that initiates a TPR action and to issue “non-substantive” orders such as continuances, but may not “exercise” jurisdiction to take other actions. Thus, a trial court may acquire and have a form of dormant jurisdiction that blossoms into full jurisdiction only upon issuance of the mandate of the Court of Appeals. The majority cites no binding precedent for this notion and I can find none. I believe that this interpretation is inconsistent with the intent of the General Assembly and that the majority’s dichotomy could have unforeseen and unforeseeable consequences to the jurisprudence of North Carolina.
While I believe the phrase “exercise jurisdiction” in section 7B-1003(b) is at least arguably ambiguous, I also believe the circumstances surrounding the 2005 amendments to that statute demonstrate that the General Assembly intended to abrogate completely a trial court’s jurisdiction over TPR matters during the pendency of an appeal, thus resolving any ambiguities. Prior to the amendments, this Court faced a similar *384question relating to child custody. In re R.T.W., 359 N.C. 539, 542, 614 S.E.2d 489, 491 (2005). In R.T.W., the trial court had entered a custody review order that the respondent parent appealed to the Court of Appeals.. Id. at 541, 614 S.E.2d at 490. While the appeal of the custody review order was pending, the county DSS moved to terminate the respondent’s parental rights and the trial court entered a termination order before the Court of Appeals issued its decision. Id. at 541, 614 S.E.2d at 490-91. The Court of Appeals vacated the termination order, ruling that the trial court lacked jurisdiction to terminate parental rights while the appeal of the custody review order was pending. Id. at 541, 614 S.E.2d at 491.
This Court reversed. Id. at 540, 614 S.E.2d at 490. After reviewing the statutes then in effect, this Court stated that “we hold a trial court retains jurisdiction to terminate parental rights during the pendency of a custody order appeal in the same case,” id. at 553, 614 S.E.2d at 498, and, more broadly, that “[w]e hold the pending appeal of a custody order does not deprive a trial court of jurisdiction over termination proceedings,” id. at 542, 614 S.E.2d at 491. Our opinion was issued on 1 July 2005.
The General Assembly’s reaction was swift and its intent plain. Effective 1 October 2005, the General Assembly amended Article 10 (Modification and Enforcement of Dispositional Orders; Appeals) and Article 11 (Termination of Parental Rights) of Chapter 7B to revoke a trial court’s jurisdiction over TPR matters generally during the pendency of an appeal. Act of Aug. 23, 2005, ch. 398, 2005 N.C. Sess. Laws 1455. Before the amendments, Articles 10 and 11 contained their own sections governing a trial court’s continuing power to act regarding dispositional orders (Article 10) and TPR matters (Article 11) while appeals of those matters were pending in the appellate division. N.C.G.S. §§ 7B-1003, -1101, -1113 (2003). If the legislature simply wanted to deny a trial court the power to “exercise jurisdiction” to terminate parental rights during the pendency of an appeal, as the majority suggests, it could have accomplished this result easily by amending the relevant sections of Articles 10 and 11. Instead, the General Assembly repealed section 7B-1113 outright while modifying the jurisdictional section in Article 10, section 7B-1003, to provide that, while a trial court could continue to exercise jurisdiction and hold hearings in matters concerning abuse, neglect, and dependency during the pendency of an appeal, the court was prohibited from taking action under Article 11. Id. § 7B-1003 (2009).
*385In addition, section 7B-1003(b)(2) preserves a trial court’s ability to issue orders related to a juvenile’s custody or placement so long as the order is in the juvenile’s best interests, an authority trial courts already had prior to the 2005 amendments. While the 2005 amendments prevent trial courts from exercising their Article 11 jurisdiction during an appeal, the provisions of section 7B-1003(b)(2) ensure that a trial court can still issue orders related to the safety and best interests of the child even when acting under Article 11. By including subdivision (b)(2) in section 7B-1003, the General Assembly thus made allowance for this Court’s concern in R.T.W. that divesting a trial court of jurisdiction would allow a parent to file serial appeals and stymie the statutory provisions which protect the best interests of the child. See In re R.T.W., 359 N.C. at 552, 614 S.E.2d at 497.
In my view, the General Assembly’s wholesale reworking of the applicable statutes, undertaken in response to our holding in R.T.W., manifests an intent to remove in all respects a trial court’s jurisdiction over TPR matters during the pendency of an appeal. Not only is this reading of section 7B-1003(b) consistent with the language of the statute and the events surrounding its modification, it acknowledges the General Assembly’s prerogative to amend statutes in response to decisions of this Court. See, e.g., Rosero v. Blake, 357 N.C. 193, 199-205, 581 S.E.2d 41, 45-48 (2003) (describing the legislative reaction to this Court’s opinion in Jolly v. Queen, 264 N.C. 711, 142 S.E.2d 592 (1965)), cert. denied, 540 U.S. 1177, 124 S. Ct. 1407, 158 L. Ed. 2d 78 (2004).
The implications of the majority’s analysis are uncertain, and many unanswered questions remain in the field of juvenile law. For example, the majority opinion suggests that notice may be issued upon the filing of a TPR petition or motion in the cause while an appeal is pending. Will notice have to be reissued once the appellate court issues its mandate? If a respondent loses the appeal of a custody order in the Court of Appeals in a split decision and appeals as a matter of right to this Court, will the TPR action proceed in the trial court in the interval after the Court of Appeals issues its mandate and before the notice of appeal of right is filed? What “nonsubstantive” orders can the trial court issue during the pendency of the appeal, and what “substantive” orders are forbidden?
In contrast, I believe that an interpretation of the statute to the effect that a trial court’s subject matter jurisdiction could not be invoked during the pendency of an appeal would be consistent with the intent of the General Assembly while avoiding the uncertainties raised *386by the majority’s holding. Indeed, the only purported glitch in such an interpretation, noted by petitioners in their briefs, is resolved in the statutes. Petitioners contend that a complete removal of jurisdiction from a trial court during the pendency of an appeal would force a DSS to ignore the requirement in section 7B-907(e) that the DSS director file a TPR petition within sixty days of a permanency planning hearing if termination is part of the permanent plan. However, section 7B-907(e) also allows a trial court to extend the sixty-day time period after it makes written findings explaining the delay. In such a case, the DSS director need only request that the trial court issue a written finding that, because of the pending appeal, the petition cannot be filed within the sixty days required by section 7B-907(e). The trial court’s action then falls outside the jurisdictional scope of Article 11 and thus is permitted by section 7B-1003.
Finally, while the majority limits its holding to matters arising under the Juvenile Code, I fear that its view of bifurcated jurisdiction may bleed into discussions of jurisdiction outside the context of TPR proceedings.
This case has lingered and I do not doubt the need for a rapid resolution. Nevertheless, this Court should not tinker unnecessarily with the mechanism of subject matter jurisdiction, nor should we disregard the unmistakable intent of the General Assembly. I respectfully dissent.
Chief Justice PARKER and Justice TIMMONS-GOODSON join in this dissenting opinion.